DETAILED ACTION
This action is pursuant to the claims filed on 07/11/2022. Claims 1-20 are pending. Claims 18-20 are withdrawn as being directed to a non-elected invention. A final action on the merits of claims 1-17 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (U.S. PGPub No. 2006/0224089) in view of Kaib (U.S. PGPub No. 2011/0288605).
Regarding claim 1, Tan teaches a fabric cover for an infant incubator or warmer (Fig 3, electrode array 310 mounted into fabric to be used with a mattress [0037]; device is capable for use as a fabric cover for an infant incubator/warmer), comprising: a plurality of electrodes spaced apart from one another within a measurement area of a surface of the fabric cover adapted to have direct contact with a patient (Fig 3, electrodes 321-329 define measurement area; measurement area interpreted as rectangular perimeter defined by the boundaries of electrodes 321-329 ), the plurality of electrodes including a topmost electrode extending across an entire width of the measurement area (Fig 3, electrode 321 extends across entire width of measurement area), a bottommost electrode extending across the entire width of the measurement area (Fig 3, electrode 329 extends across entire width of measurement area), and a set of electrodes arranged between the topmost electrode and bottommost electrode, in a direction perpendicular to the width, within the measurement area (Fig 3, electrodes 322-328 are arranged along a length (i.e., perpendicular to the width) of the cover).
Tan fails to teach wherein the topmost electrode and the bottommost electrode are dedicated, driven electrodes and wherein each electrode of the set of electrodes is a measurement electrode.
In related prior art, Kaib teaches a similar system wherein the use of one or more driven ground electrodes advantageously cancels the effects of noise ([0066]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the topmost and bottommost electrodes of Tan in view of Kaib to incorporate the dedicated driven electrodes to arrive at the device of claim 1. Doing so would advantageously provide the device with dedicated driven electrodes to reduce noise in the system and yield more accurate signals as it is well-known in the art that driven ground electrodes reduce noise artifacts ([0066]). Furthermore, providing the driven electrodes as the uppermost and bottommost electrodes of the device would have been an obvious matter of design choice to one having ordinary skill in the art, since applicant has not disclosed that the specific location of the topmost and bottommost electrodes as driven electrodes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any of the electrode positions being driven electrodes ([0018] of applicant’s PGPub 2020/0359923 disclosing any electrodes may be designated as driven electrodes). 
Regarding claim 2, Tan further teaches wherein each electrode of the set of electrodes extends across a majority of the entire width of the measurement area (Fig 3, electrodes 322-328 extend across the majority of the width of measurement area).
Regarding claim 4, the Tan/Kaib combination teaches the device of claim 1 as stated above.
Tan fails to teach wherein the topmost electrode and the bottommost electrode each have a semi-circular shape. 
However, Tan/Kaib discloses substantially all the limitations of the claim(s) except for the semi-circular shape of the topmost and bottommost electrodes.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified Tan to incorporate the bottommost and topmost electrodes as semi-circular, since applicant has not disclosed that the semi-circular  solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shaped electrode (circle, ellipse, rectangle, etc.). Furthermore, it has been held that a specific claimed configuration would be “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the examiner finds no criticality in the applicant’s specification and further points towards figures 2 and 4 disclosing topmost and bottommost electrodes not being semi-circular and paragraph [0048] disclosing electrode pads 606 “may have a different shape, such as square, circular, semi-circular, oval, hexagonal, or the like”.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Kaib, and in further view of Sullivan (U.S. PGPub No. 2004/0111045).
Regarding claim 3, Tan/Kaib combination teaches the device of claim 1 as stated above.
Tan fails to teach wherein each electrode of the set of electrodes is arranged directly adjacent to two other electrodes of the set of electrodes and one of the topmost and bottommost electrodes.
In related prior art, Sullivan teaches a similar device (Fig 1 sensor device capable for use with as a cover for a bed or infant incubator/warmer [0008]) wherein each electrode of the set of electrodes is arranged directly adjacent to two other electrodes of the set of electrodes and one of the topmost and bottommost electrodes (Fig 1, the four electrodes 202 central to the device are respectively each arranged adjacent to two other central electrodes and one of the topmost or bottommost electrodes). Sullivan further teaches that any suitable combination and configuration of sensors may be used ([0047] Figs 2A-F). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set of electrodes of Tan in view of Kaib and Sullivan such that each electrode of the set is arranged directly adjacent to two other electrodes of the set and one of the topmost or bottommost electrodes to arrive at the device of claim 3. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one configuration of a set of electrodes (Tan Fig 3 electrodes 322-328) for another well-known configuration of a similar set of electrodes (Fig 1, four central electrodes 202) to yield the predictable result of electrodes capable of monitoring a user (Sullivan [0047]; Tan Figs 4 & 7 disclosing alternative electrode arrangements).
Regarding claim 10, Tan teaches the device of claim 1 as stated above. 
Tan is silent to any power supply of the device. 
Sullivan teaches wherein a power supply for the device may be any suitable energy supply such as a battery or an external power supply ([0063]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tan in view of Sullivan to incorporate a battery incorporated into the fabric cover to provide power to the electrodes. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of powering the electrodes to allow them to measure electrical signals as it is well-known in the art that batteries are interchangeable with external power supplies to yield the expected result of providing power ([0063]).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Kaib, Brunner (U.S. PGPub No. 2014/0100436) and Bishay (U.S. PGPub No. 2018/0296118).
Regarding claim 5, Tan/Kaib combination teaches the device of claim 1 as stated above. 
Tan fails to teach wherein the electrodes and fabric are porous.
In related prior art, Brunner teaches a similar device wherein the electrode contact is porous ([0119]) to advantageously increase the electrically active surface area between the skin and the electrodes ([0119]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of electrodes of Tan in view of Brunner to incorporate the porous electrodes. Providing the porous electrodes would have been obvious to one of ordinary skill in the art to advantageously provide the electrodes with an increased electrically active surface area between the skin and the electrodes ([0050]).
In related prior art, Bishay teaches a similar device wherein a similar nonconductive fabric is porous to advantageously provide greater comfort to a user ([0050]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Tan in view of Kaib, Brunner and Bishay to incorporate the porous fabric respectively to arrive at the device of claim 5. Providing the porous fabric would have been obvious to one of ordinary skill in the art to advantageously provide the fabric with greater comfort to the user ([0050]).
Claims 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Kaib, and in further view of Stone (U.S. PGPub No. 2017/0303810).
Regarding claim 6, Tan/Kaib combination teaches the device of claim 1 as stated above,
Tan further teaches at least one electrical connector (Fig 3 electrical connector 330) and a plurality of electrical leads (Fig 3, electrical leads (unlabeled) extending to each electrode), each electrical lead of the plurality of electrical leads being insulated from the plurality of electrodes via a dielectric layer and extending between a respective electrode and the at least one electrical connector (Fig 3, each electrical lead is extended between the connector 330 and the respective electrode 321-329).
Tan fails to explicitly teach wherein each electrical lead of the plurality of electrical leads are insulated from the plurality of electrodes via dielectric layer.
In related prior art, Stone teaches a similar device (see Figs 5-6) wherein each electrical lead of the plurality of electrical leads are insulated from the plurality of electrodes via dielectric layer (Fig 5b signal transmission conductors 6 each have insulating layer [0085]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical leads of Tan in view of Kaib and Stone to incorporate a dielectric layer to insulate each lead from the respective electrodes to arrive at the deice of claim 6. Doing so would have been obvious to one of ordinary skill in the art as it is well-known to electrical leads with a dielectric layer to provide the predictable result of insulating said leads.
Regarding claim 7, in view of the combination of claim 6 as stated above, Tan further teaches wherein the at least one electrical connector is wirelessly connected to a signal processing circuit via a wireless electrical connection (Figs 3-5, connector 330 is analogous to microcontroller 530; [0040] microcontroller 530 is wirelessly connected to computer system 540). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical connector of the first embodiment of Tan in view of the alternative embodiment to incorporate the electrical connector to be wirelessly connected to a signal processing circuit to arrive at the device of claim 7. Doing so would have been obvious to one of ordinary skill in the art as the use of wireless technology is well-known in the art and interchangeable with wired technology to yield the same expected results of transmitting data ([0040]).
Regarding claim 8, in view of the combination of claim 6 as stated above, Tan further teaches further comprising an integrated electronic layer electrically coupled to the at least one electrical connector and adapted to perform measurements on electrical signals received from the plurality of sensors (Figs 3-5; connector 330 is analogous to microcontroller 530; [0040] the apparatus is permanently connected to computer system 540 via wired communication interface 532 and configured to perform measurements and analysis on signals; computer system 540 interpreted as comprising integrated electronic layer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical connector of the first embodiment of Tan in view of the alternative embodiment to incorporate the electrical connector to be integrally connected to a electronic layer to arrive at the device of claim 8. Doing so would have been obvious to one of ordinary skill in the art as the use of integral wired technology is well-known in the art and interchangeable with wireless technology to yield the same expected results of transmitting data ([0040]).
Regarding claim 9, in view of the combination of claim 8 as stated above,
Kaib further teaches wherein the integrated electronic layer includes a dynamic switching circuit (Fig 2a signal acquisition circuitry 200a) including an input switch matrix (Fig 2a input 212 and selection circuit 210; [0079]) and an output switch matrix (Fig 2a selection circuit 210 and outputs 226; [0079] used to select which signals to supply to inputs of differential circuit 220 for amplification) adapted to switch which electrode is driven to output a driven common mode output signal ([0067] discloses switching driven ground electrodes based on poor contact of an original driven electrode with skin) and which signals received from the set of electrodes are used to determine an electrocardiogram signal of the patient (Fig 5 and [0098-0100] steps 530, 540, 550; the device switches which ECG pairing signals are used to determine an ECG based on information about the quality of an ECG pairing signal of each possible pair). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tun in view of Kaib and Stone to incorporate the integrated electronic layer including a dynamic switching circuit comprising input and output switch matrices to identify which of the topmost and bottommost driven electrodes are selected to provide the driven common mode output signal to arrive at the device of claim 9. Providing the switching circuit to identify a driven electrode would advantageously provide the device with dedicated driven electrode(s) to reduce noise in the system and yield more accurate signals as it is well-known in the art that driven ground electrodes reduce noise artifacts ([0066]) and providing the switching circuit to select the electrode best suited to be a driven ground electrode would advantageously yield better results and signal quality ([0066, 0083-0084]). Providing an amplifier between the output matrix and input matrix would be obvious to one of ordinary skill in the art as the use of amplifiers is well-known in the field of signal processing and electronic circuitry to yield the predictable result.
Regarding claim 11, in view of the combination of claim 1 above, Tan further teaches wherein each of the plurality of electrodes is an electrode pad (Fig 3 each electrode 321-329 defines an electrode pad); wherein each electrode and a corresponding electrical connection between the electrode and an electrical connector or measurement electronics is conductive while a remainder of the fabric cover is non-conductive (Fig 3 and [0037], each connection between electrodes 321-329 and corresponding electrical connector (unlabeled leads) is conductive, whereas remainder of the fabric cover is a non-conductive base material as disclosed in [0037]).
Tan fails to teach wherein each of the plurality of electrodes is an electrode pad including silver deposited electrode layers.
Stone further teaches wherein similar electrodes comprise silver deposited layers (silver coated polyester [0052]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Tan in view of Kaib and Stone to incorporate the electrodes with silver deposited layers to arrive at the device of claim 11. Doing so would have been obvious to one of ordinary skill in the art as the use of silver deposited layers in capacitive electrodes is well-known in the art to yield the predictable result of a conductive electrode material ([0052] Stone).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib.
Regarding claim 12, Kaib teaches a system for measuring bio-potentials of a patient (Fig 1b electrode system 100), comprising: a plurality of electrodes spaced apart from one another along a surface adapted to be placed in direct contact with the patient (Fig 1e electrodes 10a, 10b, and 12; [0037] disclosing electrodes being in direct contact with body); the plurality of electrodes including a first set of dedicated, driven electrodes adapted to only output a driven common mode output signal  ([0067] disclosing use of multiple driven ground electrodes) and second set of measurement electrodes adapted to measure bio- potentials of the patient (Fig 1b ECG sensing electrodes 10a and 10b); and an electronic processor in electronic communication with each of the plurality of electrodes (control unit 30) and adapted to: obtain signals output from the plurality of electrodes ([0066] control unit 30 is adapted to obtain signals from ECG electrodes 10a and 10b) and dynamically switch which electrode of the plurality of electrodes is selected as a driven electrode while at least a portion of the surface is in contact with the patient based on which electrodes are in direct contact with the patient, including selectively switching a measurement electrode to be the driven electrode ([0084] and Fig 2b, selection circuitry dynamically switches which electrode is the driven electrode based on quality of body contact and electrode positioning; process includes selecting a measurement electrode 10a to be the driven electrode in cases in which the driven ground electrode has lost contact with the body).
Kaib fails to explicitly teach wherein the electronic processor is adapted to determine which electrodes of the plurality of electrodes are in direct contact with the patient.
However, an alternative embodiment of Kaib discloses an electronic processor adapted to obtain signals output from the plurality of electrodes to determine which electrodes of the plurality of electrodes are in direct contact with the patient (Fig 2a and [0079] disclosing obtaining signals to determine if an electrode may have fallen off; examiner notes [0066, 0067, 0083, 0084] also respectively disclose the detection of ECG sensing and driven ground electrodes losing contact with body). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Kaib including the multiple dedicated driven ground electrodes to incorporate the processing step of determining which electrodes of the plurality of electrodes are in direct contact with the patient to arrive at the system of claim 12. Doing so would advantageously provide the electronic processor with the ability to select the best pairing of electrodes that provide a desired signal in terms of signal-to-noise ratio and phase discrimination ([0081]) by preventing the selection of a sensing electrode and/or driven ground electrode with poor contact ([0066, 0067, 0083, 0084] all disclosing advantages of detecting electrodes with poor contact).
Regarding claim 13, Kaib further teaches wherein dynamically switching which electrode is selected as the driven electrode includes selecting an electrode of the first set of dedicated, driven electrodes to be the driven electrode based on the selected electrode being in direct contact with the patient ([0079, 0083-0084] the switching includes selecting the dedicated driven electrode 12 to be the driven electrode based on being in contact with the body).
Regarding claim 14, Kaib further teaches wherein the first set of dedicated, driven electrodes includes at least two electrodes ([0067] disclosing multiple driven ground electrodes), wherein there are a greater number of electrodes in the second set of measurement electrodes than the first set of dedicated, driven electrodes (Fig 1b, more ECG electrodes 10a-b than driven ground electrodes 12), and wherein each electrode of the plurality of electrodes is spaced apart from an adjacent electrode via a respective gap (Fig 1b each electrode 10a, 10b, and 12 has a gap spacing them apart), that gap including material that insulates adjacent electrodes from one another (Fig 1b gap between electrode contains insulative material of garment 20a).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Botsva (U.S. PGPub No. 2019/0059752).
Regarding claim 15, the Kaib combination teaches the system of claim 12 as stated above. As stated above, Kaib teaches wherein the electronic processor is further adapted to: determine which electrodes of the plurality of electrodes are in direct contact with the patient ([0079] disclosing determining if the electrodes have fallen off or have poor contact); and wherein the driven electrode is selected based on a contact being made with the body ([0067, 0083-0084], driven electrode is selected if the original is deemed to have poor contact or fallen off the body).
Kaib fails to teach wherein the determination of direct contact with the patient is based on individual skin impedance measurements received from each electrode of the plurality of electrodes and select the driven electrode to be an electrode having an individual skin impedance measurement at a threshold level.
In related prior art, Botsva teaches a similar system wherein the electronic processor is further adapted to: determine which electrodes of the plurality of electrodes are in direct contact with the patient based on individual skin impedance measurements received from each electrode of the plurality of electrodes ([0048] skin impedance measurements between electrodes and skin is used to determine if appropriate contact is made with skin and to proceed with measurement if the threshold is passed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electornic processor of Kaib in view of Botsva to incorporate the skin impedance measurements with each electrode of the plurality of electrodes to determine if each electrode is in direct contact with the skin based on an impedance threshold value to arrive at the system of claim 15. Doing so would have been a simple substitution of one well-known feedback loop configuration to determine electrode contact (Kaib Fig 6 and [0067], electrode contact is determined via post-signal measurement) for another well-known feedback loop configuration to determine electrode-skin contact (Botsva Fig 3b and [0048], contact is determined pre-measurement based on skin impedance thresholds) to yield the predictable result of a system capable of identifying if electrodes are not making proper contact with the skin to select new electrodes or notify a user to fix the electrodes. 
Regarding claim 16, in view of the combination of claim 15 above, Kaib further teaches wherein the electronic processor is further adapted to determine an electrocardiogram signal of the patient from signals output by the at least two measurement electrodes of the second set of measurement electrodes (Fig 6 step 610), the at least two measurement electrodes determined to be in direct contact with the patient (Fig 6 step 620), wherein the electrodes having signals used for determining the electrocardiogram signal do not include the selected driven electrode (Fig 1e ECG signals are acquired via ECG electrodes 10a and 10b and not driven ground electrodes 12a-c).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Botsva as applied to claim 16, and in further view of Stone.
Regarding claim 17, in view of the combination of claim 16 above, Kaib further teaches wherein the system comprises a display (Fig 4 user interface 418 disclosed as display screen in [0093]); wherein the measurement electrode is switched to be the driven electrode in response to none of the first set of driven, dedicated electrodes being in direct contact with the patient ([0083-0084] measurement electrodes 10a, 10b, 10c… are switched to be the driven ground electrode if the original driven ground electrode 12 is not in contact with body) .
Kaib fails to explicitly teach wherein the electronic processor is further adapted to determine a heart rate of the patient from the determined electrocardiogram signal and to display, via the display device, one or more of the determined heart rate and electrocardiogram signal.
Stone further teaches wherein the electronic processor is further adapted to determine a heart rate of the patient from the determined electrocardiogram signal ([0002, 0047, 0071]) and to display, via the display device, one or more of the determined heart rate and electrocardiogram signal ([0100] and Fig 1 display means 12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Kaib in view of Botsva and Stone to incorporate the determination of a heart rate and a display device to display the determined heart rate and/or ECG signal to arrive at the system of claim 17. Providing the electronic processor with the ability to determine a heart rate from an ECG signal would be obvious to one of ordinary skill in the art to advantageously provide a user and/or clinician with important physiological information. Providing a display device to display an ECG signal and/or heart rate would be obvious to one of ordinary skill in the art to yield the expected result of providing a means for said ECG signal and/or heart rate to be conveyed to the user or clinician.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Regarding amended claim 1, the applicant argues on pages 9-10 of the remarks that providing the topmost and bottommost electrodes to be dedicated driven electrodes would not be a matter of design choice. Applicant argues criticality for such a limitation stating “the topmost and bottommost electrodes are specially configured because the topmost and bottommost electrodes are most likely to contact the infant’s head which may move differently than the rest of the infant’s body” and citing paragraph [0049] of the instant specification to support the above noted assertion. The examiner respectfully disagrees, the assertion that an electrode on the top or bottom of a fabric cover may be most likely to contact a user’s head is not an unexpected or critical result and a person of ordinary skill in the art would be reasonably expected to arrive at the same conclusion. Furthermore, the examiner disagrees that the topmost and bottommost electrodes are most likely to contact the patient and it appears that, based on Figure 4 of the applicant’s disclosure, that any of electrodes 414, 416, 420, 422 may be equally likely to be maintained in contact with a user, and thus would be reasonably expected to perform equally as well as the claimed configuration. As such these arguments are unpersuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adaptive filtering outcomes, “some switchable measurement electrodes” on page 10 of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  Applicant’s arguments on page 11 regarding rendering Tan unsuitable for its purposes of tracking movement are unpersuasive as the combination of Tan and Kaib simply incorporates the use of dedicated driven electrodes and does not change the function or use of the Tan reference. As such, these arguments are unpersuasive.
Regarding applicant’s arguments on page 11 of the remarks directed to claim 12. Applicant argues that Kaib fails to teach “selectively switching a measurement electrode to be the driven electrode”. The examiner respectfully disagrees. At least paragraphs [0083-0084] disclose selectively switching a measurement electrode (10a, b, c, …) to be a driven ground electrode in the event the original dedicated driven ground electrode(s) have fallen off or make poor contact with a user. As such, these arguments are unpersuasive. 
 Arguments regarding dependent claims 2-11 and 13-17 are equally unpersuasive for all of the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794